Order entered April 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00892-CV

                    LOIS YVONNE HUNTRESS, Appellant

                                        V.

    HICKORY TRAIL HOSPITAL, L.P. AND JELIL ONANUGA, M.D.,
                         Appellees

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-14354

                                     ORDER

      Appellant’s motion for extension of time to file reply brief is GRANTED,

and appellant’s reply brief received April 23, 2020, is ORDERED filed as of the

date of this order. We further GRANT appellees leave to file a sur-reply brief; any

sur-reply brief must be filed by May 5, 2020.


                                             /s/   LANA MYERS
                                                   PRESIDING JUSTICE